internal_revenue_service number release date index number ------------------- ------------------------------ ----------------------------- ----------- ----------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number --------------------- refer reply to cc intl br5 plr-150409-04 date date legend ---------------------------- -------------------------- -------------------------- -------------------------- ----------- ---------------- -------- date a date b date c date d taxpayer country a location a dear ---------------- requested the following two rulings under sec_1_882-5 on behalf of taxpayer this private_letter_ruling responds to your letter dated date a in which you in determining its interest_expense_deduction under sec_882 and step sec_1 and of the interest allocation formula in sec_1_882-5 taxpayer requests permission to elect to determine the value of its u_s_assets under sec_1_882-5 under the fair_market_value_method while continuing to use the percent fixed ratio to determine the amount of its u s -connected liabilities under sec_1_882-5 taxpayer requests permission to make the fair_market_value election and continue its original fixed ratio election on an amended_return for the taxable_year ended date b under step of the sec_1_882-5 interest allocation formula taxpayer requests permission to switch from the adjusted u s book liability method in sec_1 d to the separate currency pool method provided in sec_1_882-5 on an amended_return for the taxable_year ended date b taxpayer is a corporation engaged in the active_conduct of an international plr-150409-04 the information submitted for consideration of this ruling is substantially as set forth below this ruling is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process banking business incorporated in country a with headquarters in location a taxpayer is directly engaged in the active_conduct in the united_states of a banking_financing_or_similar_business within the meaning of sec_1_864-4 through its u s branch operations taxpayer also carries on business within the united_states through directly and indirectly owned subsidiaries and through limited_liability companies that are classified as partnerships for u s federal_income_tax purposes taxpayer represents that since the taxable_year ended date c it has determined the value of its assets for purposes of sec_1_882-5 on the basis of the adjusted_basis of those assets has determined its u s -connected liabilities by use of the fixed ratio for banks described in sec_1_882-5 and has determined the interest_expense allocable to its effectively_connected_income by use of the adjusted u s booked liability method described in sec_1_882-5 taxpayer represents that it has satisfied the minimum five year requirement described in sec_1_882-5 as of the end of the taxable_year ending date d for filing its original return for the year ended date b this ruling was issued after the filing_date taxpayer initiated the private_letter_ruling process before the extended due_date law sec_1_882-5 provides a three-step formula for determining the amount of a foreign corporation’s interest_expense that is allocable to income gain_or_loss that is effectively connected with the conduct_of_a_trade_or_business within the united_states step requires the determination of u_s_assets as defined in sec_1_882-5 step requires the determination of u s -connected liabilities which are deemed liabilities computed as a ratio of the u_s_assets step determines the amount of interest that is allocable to effectively_connected_income based on the amount of u s -connected liabilities imputed in step of the formula in addition sec_1_882-5 provides general rules for the available elections under all three steps of the formula and time place and manner rules for making and changing any or all of the elections a specific provision for making a fair_market_value election is provided in sec_1_882-5 alternative elective methods for corporations to determine the total value of u_s_assets for the taxable_year sec_1_882-5 generally provides that the value of a u s asset is the adjusted_basis of the asset for determining gain_or_loss from the sale_or_other_disposition of that item subject_to a reduction provided in sec_1_882-5 for the total value of bad_debt_reserve additions allowed as a deduction under sec_585 taxpayer is a large_bank as defined in sec_585 and accordingly does not use for purposes of step of the three-step formula sec_1_882-5 provides two sec_1_882-5 states that a taxpayer may elect to value all of its u s plr-150409-04 the reserve_method for claiming losses against its effectively_connected_income accordingly the reduction in u_s_assets provided by subparagraph iii does not apply to taxpayer assets on the basis of fair_market_value subject_to the requirements of sec_1 9t g iii provided the taxpayer uses the methodology prescribed in sec_1_861-9t once the fair_market_value election is made the fair_market_value must be used by the taxpayer for both step and step of the formula described in sec_1_882-5 and sec_1_882-5 and must be used in all subsequent taxable years unless the commissioner or her delegate consents to a change once the fair_market_value election is made the general_rule in sec_1_882-5 that permits new elections after a minimum five-year period does not apply for purposes of the asset valuation method in step sec_1 and of the formula under step of the three-step formula sec_1_882-5 provides two alternative elective methods for corporations to determine the total amount of u s -connected liabilities for the taxable_year sec_1_882-5 provides a general_rule that the amount of u s -connected liabilities for the taxable_year equals the total value of u_s_assets for the table year multiplied by the actual ratio for the taxable_year the actual ratio is defined in sec_1_882-5 as the total amount of worldwide liabilities for the taxable_year divided by the total value of its worldwide assets for the taxable_year sec_1_882-5 provides that a taxpayer that is a bank as defined in sec_585 may elect to use a fixed ratio of in lieu of the actual ratio methods are provided in sec_1_882-5 and e respectively sec_1_882-5 provides the adjusted u s book liability ausbl method sec_1_882-5 provides the separate_currency_pools_method scp the ausbl and scp methods are alternative formulas for determining the amount of interest_expense allocable to effectively_connected_income in this section on the corporation’s federal_income_tax return for the first taxable_year beginning on or after the effective date of this section an amended_return does not qualify for this purpose nor shall the provisions of sec_301_9100-1 of this chapter and any guidance promulgated thereunder apply sec_1_882-5 also states that each election under this section must be used for a minimum period of five years before the taxpayer may elect a different method and a taxpayer must obtain the consent of the commissioner in order to change an election prior to the end of the five year period the regulation contemplates that consent will be granted by the commissioner only in rare and unusual circumstances each election is made by the corporation calculating its interest_expense_deduction in accordance with the methods elected under these principles the use of the adjusted tax basis method to determine the value of u_s_assets and the 93-percent fixed ratio to determine u s -connected liabilities on timely filed tax returns in the first effective year that sec_1_882-5 applies to a taxpayer constitute elections that are subject_to the minimum five-year period once five years has past a taxpayer is not required to make new elections for the next five years and is not treated as having made new elections in the sixth year for methods originally elected that the taxpayer does not change sec_1_882-5 states that a corporation must make each election provided for purposes of step of the three-step formula two alternative elective as indicated above taxpayer represents that it timely elected on its tax_return for plr-150409-04 the year ended date c to use the adjusted_basis method to determine the value of its u_s_assets in step the 93-percent fixed ratio to determine its u s -connected liabilities in step and the ausbl method in step of the interest allocation formula taxpayer was eligible to make new elections without consent from the commissioner or his delegates for all three steps of the formula on its tax_return for the year ended date b but indicated that it did not wish to change from the adjusted_basis method to the fair_market_value_method for valuing u_s_assets in step unless it could remain with certainty on the 93-percent fixed ratio method for determining u s -connected liabilities in step taxpayer has requested permission to change to the fair_market_value_method for step purposes only on an amended_return for the year ended date b taxpayer was independently eligible to switch its step method from the ausbl method to the scp method on a timely filed tax_return for the year ended date b without regard to its eligibility to make new elections under step sec_1 and of the formula but it did not do so it also has requested permission to adopt the scp method on an amended_return for the year ended date b the following rulings apply to taxpayer based on the information submitted and the statutes rules and regulations cited ruling_request taxpayer may elect to use the fair_market_value election to determine the value of its u_s_assets under sec_1_882-5 for the year ending date b provided such election is made on a filed amended_return within days after the date of this letter if taxpayer does not make an election on an amended_return for the year ending date b within the time specified in this letter taxpayer may make a fair_market_value election on a timely filed return including extensions for any subsequent year once taxpayer makes a fair_market_value election to determine the value of its u_s_assets in accordance with sec_1_882-5 taxpayer may not automatically change to the adjusted_basis method after five years and must continue to use the fair_market_value_method unless consent to change to the adjusted_basis method is obtained from the commissioner or_his_delegate taxpayer may continue to use the 93-percent fixed ratio method to determine its u s -connected liabilities under sec_1_882-5 regardless of whether taxpayer elects to switch to the fair_market_value_method to determine its u s asset values under sec_1_882-5 in accordance with the requirements of sec_1 a including the minimum five year period taxpayer is eligible to switch to the actual ratio method under step on a timely filed original return including extensions for any_tax year ending after date b ruling_request taxpayer may not elect to switch to the separate_currency_pools_method described in sec_1_882-5 on an amended_return for the year ended date b taxpayer was independently eligible to make an scp election on a timely filed return without regard to the determinations of its asset values under sec_1_882-5 plr-150409-04 or its u s -connected liabilities under sec_1_882-5 in accordance with the requirements of sec_1_882-5 including the minimum five year period taxpayer is eligible to switch from the ausbl to the scp method on a timely filed return including extensions for any year ending after date b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item not discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office copies of this letter_ruling are it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated being furnished to your authorized representatives enclosure copy for sec_6110 purposes s paul s epstein______________ paul s epstein senior technical reviewer branch office of associate chief_counsel international sincerely yours
